NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      EDWARD LEE JONES, Petitioner.

                         No. 1 CA-CR 13-0272 PRPC
                             FILED 1-22-2015


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2007-173158-001
                             CR2008-006612-001
                 The Honorable Paul J. McMurdie, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Edward Lee Jones
Petitioner
                             STATE v. JONES
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Michael J. Brown joined.


O R O Z C O, Judge:

¶1           Petitioner Edward Lee Jones petitions this court for review
from the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2            Jones pled guilty to child prostitution, attempted child
prostitution, pandering and two counts of aggravated assault in 2008. The
trial court sentenced Jones to an aggregate term of eighteen years'
imprisonment. Jones now seeks review of the summary dismissal of a
pleading the trial court properly treated as the latest of Jones's successive
petitions for post-conviction relief. We have jurisdiction pursuant to
Arizona Rule of Criminal Procedure 32.9.c.

¶3             The petition for review properly presents six issues. Jones
argues the State denied him the right to a speedy trial, the right to confront
witnesses and the right to not be subjected to double jeopardy; the State
failed to disclose exculpatory evidence and presented perjured testimony
to the grand jury; and the trial court erred when it allowed the State to
dismiss one case and recharge those counts in the instant case.

¶4           We deny relief. Jones has raised each of these claims in one
or more of his previous post-conviction relief proceedings. Any claim a
defendant raised or could have raised in an earlier post-conviction relief
proceeding is precluded. Ariz. R. Crim. P. 32.2.a. None of the exceptions
under Rule 32.2.b. apply.

¶5              Although the petition for review presents additional issues,
Jones did not raise those issues in the petition for post-conviction relief he
filed in the trial court. A petition for review may not present issues not first
presented to the trial court. See State v. Ramirez, 126 Ariz. 464, 467, 616 P.2d
924, 927 (App. 1980); State v. Wagstaff, 161 Ariz. 66, 71, 775 P.2d 1130, 1135
(App. 1988); State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App. 1991);
Ariz. R. Crim. P. 32.9.c.1.(ii). We also note that Jones raised and could have


                                       2
                         STATE v. JONES
                        Decision of the Court

raised all of these newly presented issues in previous post-conviction
proceedings. Therefore, those issues would also be precluded even if
properly presented. See Ariz. R. Crim. P. 32.2.a.

¶6          We grant review and deny relief.




                              :ama




                                     3